Citation Nr: 1700609	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 13, 2006, for the increased evaluation to 100 percent for posttraumatic stress disorder (PTSD), to include whether there was clear and unmistakable error in the denial of service connection for a nervous condition in a rating decision dated May 4, 1971.

2.  Entitlement to an effective date earlier than June 26, 2003, for the grant of service connection for migraine headaches, to include whether there was clear and unmistakable error in the denial of service connection for headaches in a rating decision dated May 4, 1971.

REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) and a May 2009 rating decision of the abovementioned VA Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2012 substantive appeal, the Veteran requested a hearing before the Board sitting at St. Petersburg, Florida.  In a September 2016 letter, the Veteran and his representative were notified that such a hearing had been scheduled for October 2016.  The Veteran's representative promptly notified VA that he was scheduled to undergo surgery on the date that the hearing was scheduled and would be unable to attend, and that for this reason he requested that the hearing be rescheduled.  The hearing was not rescheduled and the Veteran failed to appear on the scheduled date.  The Board finds that the representative's surgery constitutes good cause to postpone the hearing under 38 C.F.R. § 20.702(c).  As such, remand is appropriate to reschedule the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the earliest available opportunity.  Appropriate notice to the Veteran's representative shall be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




